Citation Nr: 1428771	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-02 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left eye disability.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel











INTRODUCTION

The Veteran served on active duty from December 2004 to March 2006.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's claim.

In August 2011, the Veteran was scheduled to appear at the San Juan RO to have a videoconference hearing with a Veterans Law Judge.  He failed to appear for said hearing, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

In a January 2012 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in supplemental statements of the case (SSOC) dated in August 2012 and October 2012.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The issues of entitlement to service connection for a headache disability and a neurological disorder of the bilateral lower extremities were also remanded by the Board in January 2012.  In a January 2012 rating decision, service connection was granted for radiculopathy of the right and left lower extremities and 10 percent evaluations were assigned.  Additionally, in an August 2012 rating decision, service connection was granted for migraine headaches and a 30 percent evaluation was assigned.  To the Board's knowledge, the Veteran has not disagreed with the January 2012 or August 2012 rating decisions; these matters have accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the appeal must be remanded for further development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

Here, the Veteran asserts entitlement to service connection for a left eye disability, which he contends is due to his military service.  See, e.g., the Veteran's claim dated September 2006.

The Veteran's DD Form 214 reflects service as an activated member of the U.S. Virgin Islands National Guard from December 2004 to March 2006.  During that time, he was deployed to Afghanistan in support of Operation Enduring Freedom, and he had service as an electrician.  STRs documented a laceration and traumatic injury to the left eye occurring in January 2005.  At that time, the Veteran experienced subconjunctival hemorrhage as a result of him slipping on his weapon during a training exercise.  Sutures were needed to treat the injury, and optometry records noted iritis and eye strain.  Subsequent to discharge, however, the Veteran was assessed by a VA optometrist as experiencing astigmatism and refractive error, and no discussion was made of trauma residuals.  The clinician examining the Veteran did, however, indicate that a follow-up was necessary with ophthalmology, but there is no record of private or VA ophthalmology treatment following this recommendation.

Pursuant to the January 2012 Board remand, the Veteran was afforded a VA examination in March 2012 as to his claim of entitlement to service connection for a left eye disability.  The March 2012 VA examiner documented the Veteran's report of burning and tearing of the eyes.  The Veteran also endorsed photophobia and the occasional use of lubricants.  In addition, the Veteran reported that when reading he sees letters with a shadow beside it, even when wearing eyeglasses.  The examiner confirmed diagnoses of pinguecula, conjunctivitis, corneal arcus seniles, and refractive error of the left eye.  With respect to the question of medical nexus, the examiner determined that the currently diagnosed left eye disabilities were not attributable to the left eye trauma sustained during his military service.  He explained, 

No corneal scars in slit lamp examination.  No corneal scars see in January 2007 C&P evaluation either.  No evidence of anterior chamber reaction/no iritis both eyes.  Corneal arcus seniles related to high lipid levels, do not cause decrease in visual acuity.  Extraocular movements full, cover tests did not show phoria nor tropia.  The Veteran has pinguecula, nasal and temporal, in both eyes.  Pinguecula are conjunctival changes associated to UV light exposure, not to trauma.

The patient's loss of vision in both eyes is due to refractive error.  The right eye has mild astigmatism and presbyopia.  The left eye is plano (no refractive error for far) and has presbyopia.  The Veteran is 50 years old, and presents with normal presbyopic changes to age, not due to trauma.  Presbyopia is equal in both eyes.  Presbyopia is not aggravated beyond its natural progression secondary to left eye trauma.  Service medical records include evaluation of January 31, 2006, one year after trauma to the left eye.  Best corrected visual acuity 20/20 both eyes.  Impression given at evaluation:  refractive error (+1.00 reading glasses) and no signs of problems from injury. 

The examiner concluded by stating, "[r]etina evaluation recommended for evaluation of (CHRPE) congenital hypertrophy of the retinal pigment epithelium peripherally left eye."
Critically, however, the March 2012 VA examiner did not address whether the Veteran is currently diagnosed with CHRPE, or whether any such disability is caused or aggravated by the documented in-service trauma to the left eye.  To this end, the Board notes that a review of the record, including the March 2012 VA examination report, does not document a current diagnosis of CHRPE.

The evidence of record is therefore unclear concerning the current nature and etiology of the diagnosed disabilities of the Veteran's left eye.  Thus, this issue presents certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  These questions must be addressed by an appropriately qualified VA examiner.

On remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment that the Veteran may have received.  The Board is particularly interested in records of any VA treatment that the Veteran may have received, since May 2012.  All such available documents should be associated with the claims file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed left eye disability.  The claims file must be made available to the examiner for review on conjunction with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner is requested to obtain a detailed history of the Veteran's symptoms since service.

The examiner is asked to identify all chronic disorders present in the left eye to include pinguecula, conjunctivitis, and refractive error.  In so doing, the examiner should either diagnose or rule out congenital hypertrophy of the retinal pigment epithelium peripherally of the left eye.  Any diagnostic testing deemed to be necessary by the examiners should be accomplished.

For each diagnosed left eye disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current disorder had its onset during the Veteran's active military service or is otherwise related to such period of service, to include the 2005 left eye trauma

With respect to any diagnosed congenital vision deformities/refractive error, the examiner should provide an opinion as to whether it is at least as likely as not that the 2005 eye trauma aggravated these disorders beyond the natural progression of the disease process.

The examiner should provide a complete rationale for any opinion given.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

3. Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

